Case 4:20-cv-O0060-RSB-CLR Document 32 Filed 12/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
KIMBERLY PLANTRICH, )
Plaintiff, )
v. 5 CV420-060
CR BARD INCORPORATED, et al., )
Defendants. )

©
a
o
rr
ks)

 

On November 20, 2020, Attorney Lee Ann Anand requested to withdraw
as counsel for defendants in this case. Doc. 29. Before the time for responses
expired, the Court stayed this case pending settlement negotiations. Doc. 31.
Since the withdrawal appears unlikely to upend any settlement negotiations
as other counsel will continue to represent defendant, the Court DIRECTS
defendants to file any objection (if one exists) to this withdrawal within
fourteen days from the date of this order.

SO ORDERED, this 8th day of December, 2020.

(harghord. la.

CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE -
SOUTHERN DISTRICT OF GEORGIA
